Citation Nr: 1224051	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  07-19 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963 with additional periods of service with the Army National Guard.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2011, the Board denied the claim.  The Veteran appealed.  In April 2012, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The parties to the joint motion for remand agreed that VA must attempt to secure a report of a separation examination which the Veteran reports undergoing in May 1987.  

The parties further agreed that VA must attempt to secure from the Maine National Guard Bureau all service medical and personnel records pertaining to the appellant's National Guard service in 1984 and 1987.  In particular, VA must attempt to secure any records which may confirm the appellant's exposure to herbicides while performing training at Canadian Forces Base, Gagetown, New Brunswick, Canada between August 10 and 24, 1984, to include any reports of soil, water and/or vegetation testing at that facility in October 2005.  These test records were purportedly made available to the Maine National Guard Bureau and The Adjutant General in 2006.  Finally, efforts to secure records or schedules regarding training in August 2004 by the appellant.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the National Personnel Records Center, the Maine National Guard Bureau and any other pertinent records depository in an attempt to secure copies of all service medical and personnel records pertaining to the appellant for the years 1984 and 1987.  This particularly includes attempting to secure a copy of a purported May 1987 separation examination report, as well as any personnel record which will identify each and every term of active duty for training and inactive duty training.  In this latter regard it must be understood that a report detailing the appellant's retirement point totals is insufficient.  Rather, efforts must be undertaken to identify each and every term of active duty for training and inactive duty training.

2.  VA must also attempt to secure any records from the National Personnel Records Center, the Maine National Guard Bureau and any other pertinent records depository which may confirm the appellant's exposure to herbicides while performing training at Canadian Forces Base, Gagetown, New Brunswick, Canada between August 10 and 24, 1984.  This includes any October 2005 reports of soil, water and/or vegetation testing at that facility.  These test records were purportedly made available to the Maine National Guard Bureau and The Adjutant General in 2006.  Additionally, efforts to secure records or schedules regarding training in August 2004 by the appellant must be undertaken.

3.  If the RO cannot locate all of the records discussed above, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO must readjudicate the claim in light of all pertinent evidence and legal authority.  In this regard, it should be noted that even if the Veteran is found to have been exposed to herbicides at Canadian Forces Base, Gagetown, New Brunswick, Canada; the provisions of 38 C.F.R. § 3.307(a)(6) are not applicable since those provisions pertain to certain types of service performed in the Republic of Vietnam and in or near the Korean demilitarized zone. 

5.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


